IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

MATTHEW R. HINSON,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-2638

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed May 31, 2017.

An appeal from the Circuit Court for Duval County.
Russell L. Healey, Judge.

Matthew R. Hinson, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Thomas H. Duffy, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      Appellant challenges the trial court’s order denying Appellant’s motion for

post-conviction relief under Florida Rule of Criminal Procedure 3.850. One of

Appellant’s claims is that he involuntarily entered his plea out of a well-founded fear

that his counsel would be unprepared at trial. The trial court observed that it appeared
from the record that counsel was prepared for trial, but the court did not conduct an

evidentiary hearing on counsel’s state of preparation or attach portions of the record

conclusively refuting this argument. Because this claim is colorable and not

conclusively refuted by the attachments to the order, we reverse the denial of this

claim and remand for further consideration of this claim only. E.g., Green v. State,

827 So. 2d 1060, 1061 (Fla. 2d DCA 2002); Lanier v. State, 789 So. 2d 520, 521

(Fla. 1st DCA 2001). We otherwise affirm the order.

      REVERSED in part and REMANDED.

WETHERELL, MAKAR, and KELSEY, JJ., CONCUR.




                                          2